The opinion of the Court was delivered by
Williams, C. J.
This case presents no questions, but such as have been repeatedly decided. Both parties were legal witnesses before the auditor, and we can see no reason why they might not each testify to the admission of the other, in relation fo the amount, as well as any other part of the account. The objection, that the plaintiff should produce the paper on which the charges were made, and which the auditor finds was lost, is not entitled to much consideration. It was not .an original book or minute of entries, which could be produced. That a part of the account had been drawn off, to enable the defendant to collect it from another person, could not be .seriously urged as an objection to his recovering the residue.
The objection to the jurisdiction is equally unfounded. The debit side pf the plaintiffs’ book, which is the criterion of jusisdiction, was over one hundred dollars, and their claim was for an amount exceeding that sum. That the gum was reduced by payments or by an account on the other-side cannot oust the jurisdiction,
That there is no certificate of the oath administered to the .auditor was decided not to be an objection to the report, in in the case of Putnam v. Dutton, 8 Vt. R. 3 396.
The Judgment of the county court is affirmed.
Redeield, J., having presided on the trial of this case in the county court, did not sit.